Judgment, Supreme Court, Bronx County (Eugene Oliver, J., at speedy trial motion; Richard Lee Price, J., at nonjury trial and sentencing), rendered October 5, 2011, convicting defendant of attempted assault in the third degree, attempted criminal possession of a weapon in the fourth degree and harassment in the second degree, and sentencing him to a term of one year probation and five days of community service, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations.
The court properly denied defendant’s speedy trial motion. When the People filed a superseding information that changed their theory of the case, this did not render their earlier declaration of readiness illusory (see People v Armstrong, 163 Misc 2d 588, 589-590 [App Term, 1st Dept 1994], lv denied 84 NY2d 1028 [1995]). Accordingly, the periods of delay following the declaration were governed by the rules relating to postreadiness delay (see People v Sinistaj, 67 NY2d 236, 239 [1986]). Concur— Sweeny, J.P, DeGrasse, Manzanet-Daniels and Clark, JJ.